  8:17-cr-00375-RFR-MDN Doc # 230 Filed: 08/12/20 Page 1 of 2 - Page ID # 862




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR375

       v.
                                                                  ORDER
AMERICA SAUCEDO-MORENO,

                     Defendant.


      This matter is before the Court on defendant America Saucedo-Moreno’s
(“Saucedo-Moreno”) Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence by a Person in Federal Custody (Filing No. 226).

       On April 3, 2019, Saucedo-Moreno pled guilty pursuant to a written plea agreement
(Filing No. 178) to Counts I and XIV of the Superseding Indictment (Filing No. 57).
Count I charged her with conspiring to distribute and possess with intent to distribute 500
grams or more of a mixture or substance containing methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1) and 846. Count XIV charged her with conspiring to commit
money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h). On July 12, 2019,
the Court sentenced Saucedo-Moreno to 78 months in prison on both counts, to run
concurrently. Saucedo-Moreno did not appeal.

       Saucedo-Moreno filed the present motion on December 2, 2019, asserting claims of
ineffective assistance of counsel in violation of her rights under the Sixth Amendment to
the United States Constitution. Saucedo-Moreno alleges four grounds for relief in support
of her motion: (1) her husband retained her counsel “only four days before [she] signed
[her] plea agreement,” and her counsel “did not have time to review” her case with her;
(2) her counsel did not discuss her alleged involvement in the conspiracies, “trial options
or strategies” or “ask for an extension” to familiarize himself with the case; (3) she “was
  8:17-cr-00375-RFR-MDN Doc # 230 Filed: 08/12/20 Page 2 of 2 - Page ID # 863




under extreme duress” and her counsel “persuaded [her] to accept the plea agreement as it
was written”; and (4) her counsel “was aware that [she] had no knowledge of legal
proceedings,” did not ensure she “clearly understood [her] rights,” did not “act in [her] best
interest,” or “respect her wishes to get an extension.” Saucedo-Moreno further stresses she
never agreed to plead to both Counts I and XIV and her counsel misled her.

       Rule 4 of the Rules Governing Section 2255 Proceedings for the United States
District Courts requires the Court to conduct a preliminary review of a § 2255 motion. “If
it plainly appears from the petition and any attached exhibits that the petitioner is not
entitled to relief,” the Court must dismiss the motion without requiring the government to
respond.

       On careful review of Saucedo-Moreno’s motion, it does not plainly appear Saucedo-
Moreno is not entitled to relief. Accordingly, the government must respond. For the
foregoing reasons,

       IT IS ORDERED:
       1.     Summary dismissal is not appropriate in this case.
       2.     The government shall file a response to Saucedo-Moreno’s § 2255 motion
              on or before September 1, 2020.


       Dated this 12th day of August 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
